Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on March 26, 2021. In virtue of this communication, claims 1-8 are currently presented in the instant application.
Drawings
The drawings submitted on March 26, 2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No.: US 20160381066 (herein “Galula”).

Claims 1, 7, and 8
Consider claim 1, an information processing apparatus (see Galula Fig. 1, note computing device 100) comprising: 
a processor (see Galula Fig. 1, note controller 105); and 
a memory (see Galula Fig. 1, ntoe memory 120) storing program instructions that cause the processor to 
store, in a storage unit, first data output by a device or any one of a plurality of devices in association with a first feature context related to the first data (see Galula Fig. 2, [0037] note model); and 
(see Galula Fig. 2, [0037] note receiving a message from one or more ECUs), and
analyze an anomaly of the received second data based on the received second data and the obtained second feature context and based on the first data and the first feature context stored in the storage unit (see Galula Fig. 2, [0037] note determining based on the model whether or not the received message complies with an expected timing, content, or other expected value attribute).
Claim(s) 7 and 8 is/are rejected for at least the same reason(s) set forth in claim 1.

Claim 2
Consider claim 2, Galula teaches wherein the program instructions further cause the processor to register, in the storage unit, a countermeasure to be performed on the first data in association with the first data or the first feature context (see Galula Fig. 2, [0037] note when the message does not comply performing at least one action).

Claim 3
Consider claim 3, Galula teaches wherein the processor extracts, from the storage unit, data that is identical or similar to the received second data, or a feature context that is identical or similar to the obtained second feature context, and outputs a countermeasure for the extracted data or the extracted feature context (see Galula [0053]-[0056], [0123]-[0125] note determining a message is related to an anomaly and performing a corresponding action based on the model).

Claim 4
Consider claim 4, Galula teaches wherein the program instructions further cause the processor to change, based on an analysis result obtained by the analyzing unit, a detection algorithm of the device that outputs the second data (see Galula [0037], [0053]-[0056] note changing configuration of an in-vehicle network or at least one of the ECUs connected to the in-vehicle network).

Claim 5
Consider claim 5, Galula teaches wherein each of the first feature context and the second feature context includes at least one of a spatial feature context indicating an external environment of a device, a temporal feature context indicating a time when a device outputs data, or a behavioral feature context indicating a behavior of a device (see Galula [0056] note context, vehicle context, or context of the vehicle may include a parameter such as road condition, vehicle location, weather condition, etc).

Claim 6
Consider claim 6, Galula teaches wherein the processor applies a weight in accordance with a feature context (see Galula Fig. 5, [0053]-[0055], [0123]-[0125] note deviation model by a certain amount/threshold).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647